Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 2-21 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
As per the independent claims, the claim limitations towards, with emphasis,  “receiving, by a first computing device associated with a first user, data indicating that a second computing device, associated with a second user, is providing an audible presentation of an audible response to an utterance spoken by the second user” and “in response to receiving the data indicating that the second computing device associated with the second user is providing the audible presentation of the audible response to the utterance spoken by the second user: generating, by the first computing device associated with the first user, an additional audible response based on a first transcription of the utterance spoken by the second user and a second transcription of the audible response that was audibly presented by the second computing device in response to the utterance spoken by the second user; and providing, by the first computing device and for audible presentation to the first user, the additional audible response generated based on the first transcription of the utterance spoken by the second user and the second transcription of the audible response that was audibly presented by the second computing device in response to the utterance spoken by the second user.”; is not explicitly taught by the prior art of record.  An example of the prior art of record, Sharifi (20160104480) teaches  receiving a command, such as “ok computer – para 0022; identifying on a second computing device recognizing a command/word – abstract; wherein the device can crosscheck the other device – para 0021); and then, after “ok computer”, in the example of the further audio data ‘call alice’, the device that has the capability of calling will activate, and the other devices will enter sleep mode – para 0027; and sending the transcription to the executing device – para 0027, para 0042). Sharifi (20160104480) teaches a communications manager that will notify other devices that a particular device is handling a request of call alice – para 0027; but does not explicitly teach ‘outputted for audible presentation to a user’.  Khan (20160155443) teaches notification that one device has presented an audible output to the user, an audible response (para 0129, -- the response can be a sound to the user) while the second devices accepts the command and processes it, via handoff (para 0129, 0130).  Khan further teaches that the initial device notifies the user of the handoff, so that the handoff to the secondary device, is not a surprise (para 0130, last 3 lines).  However, the cited aspects of Sharifi and Khan fail to provide any teaching or suggestion of “in response to [the first computing device] receiving the data indicating that the second computing device associated with the second user is providing the audible presentation of the audible response to the utterance spoken by the second user: generating, by the first computing device associated with the first user, an additional audible response based on” both (1) “a first transcription of the utterance spoken by the second user” and (2) “a second transcription of the audible response that was audibly presented by the second computing device in response to the utterance spoken by the second user’, as set forth in amended independent claim 2.  Rather, the cited aspects of Sharifi and Khan only disclose performing “speech recognition’, or results of “speech recognition”, with respect to the utterance spoken by the [second] user, and wholly fail to address a second transcription, which is a transcription “of the audible response that was audibly presented by the second computing device in response to the utterance spoken by the second user’.  Jagatheesan (20150025890) teaches information handoff between multiple devices to perform the function (para 0006, 0007, including the transcription of the translation (para 0085-0089) 2) Garmark (20150199122) teaches arbitrating multiple devices, include inter-device communication (fig 1b,2,5,6 -- last half of diagram, with respect to processing user request).
However, none of the representative prior art of record above, explicitly teaches the claim limitations of the independent claims, as analyzed above.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                            08/03/2022